
	
		III
		111th CONGRESS
		2d Session
		S. RES. 628
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mr. Schumer (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 10th Anniversary of the
		  National Book Festival.
	
	
		Whereas the National Book Festival is a great national
			 treasure that fosters the joy of reading;
		Whereas the first National Book Festival held on September
			 8, 2001, was organized and sponsored by the Library of Congress and hosted by
			 First Lady Laura Bush;
		Whereas the first National Book Festival, held on the
			 grounds of the Library of Congress and the United States Capitol, was such a
			 success that it has become an annual event;
		Whereas the National Book Festival has grown in
			 popularity, in recent years bringing over 130,000 book lovers to the National
			 Mall;
		Whereas, each year, the National Book Festival has
			 featured more than 70 award-winning and nationally known authors, illustrators,
			 poets, and storytellers;
		Whereas the National Book Festival invites readers from
			 around the United States to celebrate books, reading, and creativity;
		Whereas the National Book Festival convenes the
			 Pavilion of the States which includes representatives from all
			 50 States, the District of Columbia, and the territories and possessions of the
			 United States who discuss and distribute materials about their respective
			 reading and literacy promotion programs;
		Whereas this year the Festival has reached a milestone for
			 both the Library of Congress and the Nation; and
		Whereas the 10th National Book Festival will be held on
			 September 25, 2010, on the National Mall, and supported by Honorary Co-Chairs
			 President Barack Obama and First Lady Michelle Obama: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes and
			 emphasizes the important historic and ongoing role of the National Book
			 Festival; and
			(2)encourages the
			 celebration of A Decade of Words and Wonder on Saturday,
			 September, 25, 2010.
			
